DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 1, lines 10 and 11, it is unclear as to the scope of the phrase “thermal adhesive except for an exhaust path which allows gas to be exhausted to an outside space” since it is unclear if the path is in the adhesive, or not? Clarification and/or correction is kindly requested. The examiner believes this is intended to mean there is an exhaust port in the adhesive and will treat the claim as so. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/132867, with an English translation supplied by the examiner for the applicant’s convenience in view of ABE et al (20150068665).
             WO ‘867 teaches a method of forming a glass panel comprising adhesive 4 disposing step, a pillar 33 disposing step, disposing two glass panels 31, 32, an inside forming step using the adhesive to form a enclosed portion, a pressure reducing step using port 5, 15, 25, 35, wherein each of the spacers are made a resin stack/lamination 
            ABE et al teaches it is known to form a port 5b, 6b and/or 7b in an adhesive sealing material 5a, 6a and/or 7a in order to exhaust gas from the area that is sealed with the adhesive. Refer to figures 1, 5, 8 and 9, along with the corresponding text thereto. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to WO ‘867 to include a port in the sealing adhesive, as is taught to be known by ABE et al, in order to exhaust gas from the interior space (i.e. to create a vacuum). With regards to claim 2, it would be obvious to punch the spaces from a sheet. With regards to claims 3 and 5, it would be obvious to include another glass panel in order to form a triple pane window which would have better insulating properties due to there being two air spaces. With regards to claims 6-9, it would be obvious to include a frame on the window since windows are typically mounted in a frame (see paragraphs [0044] and [0101] in ABE et al. 
               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        03/13/2021